Citation Nr: 1209831	
Decision Date: 03/15/12    Archive Date: 03/28/12

DOCKET NO.  05-10 802A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and major depressive disorder, to include as secondary to service-connected residuals of a right facial zygomatic fracture, to include pain and headaches.  

2.  Entitlement to an increased initial evaluation for service-connected residuals of a right facial zygomatic fracture, to include pain and headaches (hereinafter, residuals of a facial fracture).  


REPRESENTATION

Veteran represented by:	David L. Huffman, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran, his spouse and H.J.C., Ph.D.
ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1978 to November 1978 and from March 1981 to August 1992.  He also served in the Army National Guard.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from August 2007, November 2007 and March 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  In the August 2007 and November 2007 rating decisions, the RO denied the Veteran's claims of entitlement to service connection for PTSD and major depressive disorder, respectively.  In the March 2010 rating decision, the RO established service connection for residuals of a facial fracture; a 30 percent evaluation was assigned, effective January 14, 2010.  The Veteran appealed those decisions to BVA, and the claims were referred to the Board for appellate review.

A hearing was held on November 4, 2011, in Philadelphia, Pennsylvania, before Kathleen K. Gallagher, a Veterans Law Judge (VLJ), who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.  

It appears that the Veteran's attorney was unable to appear at the November 2011 hearing.  However, the Veteran elected to proceed with the hearing, and he was represented by an RO employee.  The Veteran submitted a signed release to conduct the hearing in the presence of a third party.  This release is associated with the Veteran's VA claims file.  

Additional evidence has been associated with the Veteran's claims folder since the RO's last adjudication of the Veteran's claims.  This evidence was accompanied by a waiver of local consideration which is contained in the Veteran's VA claims file.  See 38 C.F.R. §§ 19.9, 20.1304(c) (2011).  

Characterization of an issue on appeal

In February 2007, the Veteran filed a claim to establish service connection for PTSD.  This claim was denied by the RO in the August 2007 rating decision.  In September 2007, the Veteran submitted a statement requesting reevaluation of his PTSD claim, to include consideration of whether service connection for "a depressive disorder" was warranted.  Later that month, the Veteran asserted that his September 2007 statement was intended as a new claim of entitlement to service connection for "a depressive disorder."  See a September 2007 VA Form 119 (Report of Contact).  Accordingly, the RO developed a separate claim for major depressive disorder, and denied such in the November 2007 rating decision.  In February 2008, the Veteran expressed disagreement with the August 2007 and November 2007 rating decisions.  The RO continued to develop separate appeals for major depressive disorder and PTSD.  

During the pendency of this appeal, the United States Court of Appeals for Veterans Claims (the Court) addressed the scope of a claim in regard to a claimed disability in Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In Clemons the Court held that, in determining the scope of a claim, the Board must consider the Veteran's description of the claim; symptoms described; and the information submitted or developed in support of the claim.  Id. at 5.

It appears that the RO noted the Court's decision in Clemons, as the Veteran's claims were merged and recharacterized in a October 2011 Supplemental Statement of the Case (SSOC).  In light of the Court's decision in Clemons, the RO's merger and recharacterization of the Veteran's claims and the evidence of record reflecting that the Veteran exhibits symptomatology of PTSD and major depressive disorder, the Board has recharacterized the issue on appeal as stated on the title page  This will provide the most favorable review of the Veteran's claim in keeping with the Court's holding in Clemons.

The issues of entitlement to service connection for bilateral hearing loss and tinnitus have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See a June 2008 statement from the Veteran.  Therefore, the Board does not have jurisdiction over them, and they are REFERRED to the AOJ for appropriate action.  Godfrey v. Brown, 7 Vet. App. 398 (1995); Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the Veteran has been prejudiced thereby).  

The issue of entitlement to an increased initial evaluation for service-connected residuals of a facial fracture is addressed in the REMAND portion of the decision below and is REMANDED to the RO.  


FINDING OF FACT

The evidence in this case is in approximate balance as to whether the Veteran's current acquired psychiatric disorder, diagnosed as major depressive disorder, is proximately due to or the result of his service-connected residuals of a facial fracture.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, a current acquired psychiatric disorder, diagnosed as major depressive disorder, is proximately due to or the result of his service-connected residuals of a facial fracture.  38 U.S.C.A. 38 U.S.C.A. §§ 1101, 1110, 1154, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2011).  






REASONS AND BASES FOR FINDING AND CONCLUSION

Because the claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD and major depressive disorder, is being granted to the fullest extent, there is no need to review whether VA's statutory duties to notify and assist are fully satisfied as any error would be non-prejudicial.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011); see also Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004); Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

Secondary Service Connection

As noted in the Introduction, the Veteran has asserted his claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD and major depressive disorder, under the theories of direct and secondary service connection.  As will be further discussed below, the Board is granting the Veteran's claim under the theory of secondary service connection and, primarily, based on the evidence of record concerning the Veteran's diagnosis of major depressive disorder.  Therefore, in the interest of economy, the Board will not discuss the laws and regulations pertaining to direct service connection or PTSD, to include verification of a stressor event and the July 2010 revisions to 38 C.F.R. § 3.304(f).  

Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service- connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  

However, medical evidence of a current disability and nexus is not always required to establish service connection.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (footnote omitted).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  

Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The provisions of 38 C.F.R. § 3.310 were amended, effective from October 10, 2006; however, the new provisions require that service connection not be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability. 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  Although the stated intent of the change was merely to implement the requirements of Allen v. Brown, 7 Vet. App. 439 (1995), the new provisions amount to substantive changes to the manner in which 38 C.F.R. § 3.310 has been applied by VA in Allen-type cases since 1995.  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.")

Discussion

The Veteran's VA outpatient treatment records reflect that he has an extensive history of psychiatric treatment, to include discussion of whether his demonstrated symptomatology is indicative of PTSD and/or major depressive disorder.  Also, the Veteran has submitted statements from his VA psychologist and psychiatrist reflecting that he has suffered from depression since his service, and he has been prescribed psychotropic medications for treatment of his psychiatric symptoms.  See January 2008 and May 2011 statements from VA medical professionals.  More definitively, the Veteran was afforded a VA psychiatric examination in July 2011, the report of which reflects that, after a review of the Veteran's complete VA claims file and an interview with and mental status examination of the Veteran, the examiner provided a diagnosis of major depressive disorder.  There was no other diagnosis offered on Axis I.  See the July 2011 VA examination report.  Accordingly, element (1) is demonstrated.  

Also, as noted elsewhere, the RO established service connection for residuals of a facial fracture in the March 2010 rating decision.  As such, element (2) has been demonstrated.  

With regard to element (3), evidence of a nexus between the Veteran's diagnosed acquired psychiatric disorder and the service-connected disability, the Board observes that there are two nexus opinions of record.  The Board will address these opinions in turn.  

The Board has the authority to "discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  However, the Court has held that the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993).

In evaluating the probative value of competent medical evidence, the Court has stated in pertinent part:  

"The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches...  As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the adjudicator..."

See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).

The Board has reviewed the conflicting evidence of record and notes certain strengths and weaknesses with each of the opinions.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (the Board must account for the evidence it finds persuasive or unpersuasive, and provide reasons for rejecting material evidence favorable to the claim).  

First, the July 2011 VA examiner opined that the Veteran's major depressive disorder was less likely as not proximately due to or the result of his service-connected residuals of a facial fracture.  The examiner based this opinion on the Veteran's statements during the examination that he first became depressed during his service.  The VA examiner noted that the reported date of onset of the Veteran's acquired psychiatric disorder coincided with the his parents' deaths and his brother's suicide.  Moreover, the examiner noted that the Veteran failed to mention the symptomatology associated with his service-connected residuals of a facial fracture may have contributed to his major depressive disorder.  See the July 2011 VA examination report.  

The Board observes that the July 2011 VA examiner's opinion is inadequate to the extent that he failed to address the matter of aggravation of the Veteran's major depressive disorder by his service-connected residuals of a facial fracture as per the Court's holding in Allen.  

In contrast to the July 2011 VA examiner's opinion is the November 2011 statement and November 2011 oral testimony of H.J.C., Ph.D., which provides that the Veteran's major depressive disorder is proximately due to or the result of his service-connected residuals of a facial fracture.  In his November 2011 statement and oral testimony, H.J.C., Ph.D., asserts that he interviewed the Veteran on three separate occasions and reviewed the entire VA claims file.  Thereafter he opined that the Veteran's major depressive disorder is secondary to his service-connected residuals of a facial fracture.  In providing this opinion, he reasoned that, while the Veteran did experience bereavement due to the losses of his parents and brother during his service, his major depressive disorder is an underlying psychiatric diagnosis which had its onset after the Veteran incurred his in-service facial fracture and has persisted until the present.  H.J.C., Ph.D., based his opinion on the fact that the Veteran's familial losses are only mentioned on one occasion throughout his VA outpatient treatment records.  He further offered that the July 2011 VA examiner's opinion was based upon a limited exposure with the Veteran, and that such a distinction between bereavement and major depressive disorder would be difficult to assess due to the limited interaction.  See the November 2011 statement from H.J.C., Ph.D. and the November 2011 hearing transcript at pages 12 and 15 - 18.  

The law is clear that it is the Board's duty to assess the credibility and probative value of evidence, and provided that it offers an adequate statement of reasons and bases, the Board may favor one medical opinion over another.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wray v. Brown, 7 Vet. App. 488 (1995) (the Board may adopt a particular independent medical expert's opinion for its reasons and bases where the expert has fairly considered the material evidence of record).  The Board, of course, is not free to reject medical evidence on the basis of its own unsubstantiated medical conclusions.  Flash v. Brown, 8 Vet. App. 332 (1995).

In light of the November 2011 statement and testimony from H.J.C., Ph.D., the Board concludes that the evidence concerning whether the Veteran's acquired psychiatric disorder, to include PTSD and major depressive disorder, is at least in equipoise.  Accordingly, the Board will resolve the benefit of the doubt in favor of the Veteran in this case as the law requires and grant service connection for service connection for an acquired psychiatric disorder, to include PTSD and major depressive disorder.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.310 (2011).


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD and major depressive disorder, to include as secondary to service-connected residuals of a right facial zygomatic fracture, is granted.  


REMAND

Reasons for Remand:  To afford the Veteran VA examinations and to obtain outstanding VA outpatient records.  

The law provides that the VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  Such assistance includes providing the Veteran a medical examination when such an examination is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

In the present case, the Veteran's service-connected residuals of a facial fracture are evaluated 30 percent disabling under 38 C.F.R. § 4.124(a), Diagnostic Codes 8499 - 8405.  38 C.F.R. §  4.20, 4.27 (unlisted disabilities requiring rating by analogy will be coded first with the numbers of the most closely related body part and "99").  The RO has concluded that the symptomatology associated with Veteran's service-connected residuals of a facial fracture most closely approximate the criteria for a 30 percent evaluation for severe, incomplete paralysis of the fifth (trigeminal) nerve due to neuralgia.  

After a review of the record, the Board concludes that the evidence of record is inadequate to adjudicate the Veteran's claim at this time.  The Board observes that separate disabilities arising from a single disease entity are to be rated separately.  See 38 C.F.R. § 4.25 (2011); see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  Since the symptomatology associated with the Veteran's service-connected disability is varied, the Veteran has been provided VA examinations for his bones and muscles in March 2010 as well a VA neurological examination in May 2011.  

The May 2011 VA neurological examination report reflects that the Veteran suffers "weekly" prostrating headaches secondary to his service-connected facial fracture.  However, it does not appear that the RO has considered evaluating the Veteran's headaches under Diagnostic Code 8100, relating to migraine headaches, which provides for a 50 percent evaluation if there is evidence of very frequent and completely prostrating and prolonged attacks productive of severe economic impairment.  While the Board notes that the Veteran is still employed, "nothing in [Diagnostic Code] 8100 requires that the claimant be completely unable to work in order to qualify for a 50 [percent] rating."  Pierce v. Principi, 18 Vet. App. 440, 446 (2004).  "If 'economic inadaptability' were read to import unemployability, the appellant, if [s]he met the economic-inadaptability criterion, would then be eligible for a rating of total disability based on individual unemployability resulting from a service-connected disability (TDIU) rather than just a 50 [percent] rating."  Id., citing 38 C.F.R. § 4.16 (2011).  The record reflects that the Veteran has missed work due to symptomatology associated with his service-connected residuals of a facial fracture.  See the November 2011 hearing at pages 9, 14 and 22.  However, it is unclear whether the Veteran's absenteeism has resulted in los wages, as it is not apparent whether the Veteran is paid an hourly wage.  

Therefore, upon remand, the RO should afford the Veteran a VA examination to determine whether the Veteran's headaches associated with his service-connected residuals of a facial fracture are of such frequency and severity to have resulted in "economic inadaptability" under the criteria for a 50 percent evaluation pursuant to Diagnostic Code 8100.  As the May 2011 VA neurological examination does not include details necessary for the Board to evaluate the Veteran's claim, it is inadequate for the purposes of this decision.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.)  

Further, as noted in the Veteran's VA outpatient treatment records and the March 2011 VA bones and muscles examination reports, the Veteran underwent a CT scan of his sinuses in January 2010 which reflected "moderate/severe" mucosal thickening in the bilateral frontal, sphenoid, ethmoid and maxillary sinuses, a nasal septal defect, an occluded left osteomeatal complex and chronic posttraumatic deformities of the right zygomatic arch and right lamina papyracea.  See a January 2010 CT scan report.  VA outpatient treatment records dated in April 2010 and October 2010 reflect that the Veteran suffers from chronic rhinosinusitis and chronic sinus congestion, respectively.  It is unclear whether this symptomatology is related to his service-connected facial fracture or his history of cocaine use which is also documented in the Veteran's VA outpatient treatment records.  See e.g., VA outpatient treatment records dated in April 2010 and October 2010.  

In light of above, upon remand, the RO should afford the Veteran a VA examination of his sinuses to determine if this symptomatology is associated with his service-connected facial fracture.  

The Board notes that the most recent VA outpatient treatment records associated with the Veteran's VA claims file are dated in September 2011.  As this claim is being remanded, the Board finds that the RO should also obtain updated VA treatment records from the VA Medical Center (VAMC) in Philadelphia, Pennsylvania, dated from September 2011 to the present.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC must obtain updated VA treatment records from the Philadelphia, Pennsylvania VAMC dated from September 2011 through the present.  

2.  The RO must afford the Veteran should conduct whatever development is needed to determine whether the Veteran's migraine headaches have been characterized by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability (Pierce v. Principi, 18 Vet. App. 440, 446 (2004)), to include affording him another VA neurological examination.  The RO should attempt to obtain any evidence needed to ascertain the frequency and severity of the Veteran's migraine attacks and whether they have been of such a level of disability so as to result in severe economic inadaptability.  Such evidence may include, in addition to current treatment reports, evidence of interference with economic adaptability, such as records of sick leave from employers or reasons for termination from previous employment. 

3.  The RO must schedule the Veteran for a VA sinuses examination to ascertain the severity and manifestations of his service-connected facial fracture.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, to include a CT scan of the Veteran's sinuses.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected disability.  

Thereafter, the VA examiner should identify all disorders of the Veteran's sinuses.  For each identified disorder, the examiner should provide an opinion concerning whether it is at least as likely as not that such is the result of the Veteran's service-connected facial fracture.  

In providing the requested opinion(s), the examiner must consider the Veteran's complete medical history and cite specific examples from the Veteran's VA claims file.  If the examiner determines that the Veteran has a sinus disorder which is not due to his service-connected facial fracture, he/she should provide an opinion concerning the likely etiology.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2011), copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.  

4.  When the requested development has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefit sought is not granted to the fullest extent, the Veteran and his attorney should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The purpose of this REMAND is to obtain additional development, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The Veteran has the right to submit additional evidence and/or argument on the matter or matters the Board has remanded to the regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the Veteran until he is notified. 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


